UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 20, 2010 NEWFIELD EXPLORATION COMPANY (Exact name of registrant as specified in its charter) Delaware 1-12534 72-1133047 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 363 N. Sam Houston Parkway E., Suite 100 Houston, Texas 77060 (Address of principal executive offices) Registrant’s telephone number, including area code: (281) 847-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On October 20, 2010, Newfield Exploration Company (“Newfield”) issued a press release providing a detailed update on operations in its core operating regions.A copy of the press release is furnished herewith as Exhibit 99.1. On October 20, 2010, Newfield issued a press release announcing its third quarter 2010 operating results, fourth quarter and full-year 2010 earnings guidance and updating its 2010 outlook.A copy of the press release is furnished herewith as Exhibit 99.2. The information, including exhibits attached hereto, in Item 2.02 of this Current Report is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in Item 2.02 of this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as otherwise expressly stated in such filing. Item 7.01 Regulation FD Disclosure On October 20, 2010, Newfield also issued its @NFX publication, which includes third quarter 2010 highlights, an operational update by region, fourth quarter 2010 guidance, and tables detailing complete hedging positions as of October 19, 2010.A copy of the publication is furnished herewith as Exhibit 99.3. The information, including exhibits attached hereto, in Item 7.01 of this Current Report is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in Item 7.01 of this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as otherwise expressly stated in such filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits Operational Press Release issued by Newfield on October 20, 2010 Earnings Press Release issued by Newfield on October 20, 2010 @ NFX Publication issued by Newfield on October 20, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEWFIELD EXPLORATION COMPANY Date: October 20, 2010 By: /S/ Brian L. Rickmers Brian L. Rickmers Controller 3 Exhibit Index Exhibit No. Description Operational Press Release issued by Newfield on October 20, 2010 Earnings Press Release issued by Newfield on October 20, 2010 @ NFX Publication issued by Newfield on October 20, 2010
